An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-24
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014


IN THE MATTER OF:                             Iredell County
                                              Nos. 10 JA 208 & 213
       J.M. & J.M.,
            Minor children.


       Appeal    by   respondent-mother        and    respondent-father        from

orders entered 1 July 2013 and 16 September 2013 by Judge Edward

L. Hedrick, IV in District Court, Iredell County.                   Heard in the

Court of Appeals 11 June 2014.


       Lauren Vaughan, for petitioner-appellee                  Iredell     County
       Department of Social Services.

       Assistant   Appellate   Defender              J.   Lee     Gilliam,      for
       respondent-appellant-mother.

       W. Michael Spivey, for respondent-appellant-father.

       Melanie Stewart Cranford, for guardian ad litem.


       STROUD, Judge.


       Respondents appeal from a permanency planning review order

awarding guardianship of their children Jack1 and Jim to the




1
    Pseudonyms are used to protect the identity of the juveniles.
                                  -2-
Keatings2 and an order denying their motion to amend a prior

order and motion for a new trial.       For the following reasons, we

affirm.

                             I.    Background

       On 1 November 2010, the Iredell County Department of Social

Services (“DSS”) filed a petition alleging that ten-month-old

Jack was an abused and neglected juvenile.       The petition alleged

that while respondents

            [w]ere traveling together with the minor
            child in the vehicle back from Yadkin
            County.    The Respondent Father forced the
            Respondent Mother out of the vehicle on the
            side of the road at the county line after
            they had a domestic dispute during which she
            sustained a head injury.     The Respondent
            Mother indicated that the Respondent Father
            was intoxicated and that he left with the
            minor child in the vehicle.   The Respondent
            Mother indicated that the Respondent Father
            would not give the child to her.         The
            Respondent Mother went to a stranger’s
            residence where they called 911 and she
            reported the incident to law enforcement.
            She   subsequently  went  to   the  maternal
            grandmother’s residence.

The petition further alleged that

            [e]arly in the morning of 10/29/10, the
            Iredell County Sheriff’s Department . . .
            found the ten-month-old minor child, Jack .
            . ., lying in the backseat of a vehicle
            asleep outside the residence. Deputies also
            found marijuana sitting in the front seat of

2
    The guardians will also be referred to by a pseudonym.
                                -3-
         the same vehicle.
         . . . .
         The Department has had ongoing involvement
         with this family as well as the extended
         family.   The Department previously received
         a report on 3/16/10 regarding domestic
         violence between the parents in the presence
         of the minor child. The family was found in
         need of services.         Another report was
         received on 5/25/10 alleging the minor child
         had a burn mark on his forehead caused by a
         blunt.     During this investigation, law
         enforcement confirmed that the Respondent
         Father drove the Respondent Mother and the
         minor child while intoxicated.        Intensive
         Family   Preservation    was   placed  in   the
         family’s home twice, and the parents fired
         the preservation worker twice and told her
         not to return to their home. The Respondent
         Father did complete an intake assessment
         with New River Behavioral Healthcare but
         failed to follow through with any of the
         recommendations and all drug screens he
         submitted   to   for    the   Department   were
         positive.   He admitted to smoking marijuana
         daily since adolescence and indicated that
         he was not going to change.      The Respondent
         Mother admits that there is ongoing domestic
         violence with the Respondent Father, that
         the Respondent Father drives the family
         around while under the influence and that
         the Respondent Mother drives with the minor
         child in the vehicle despite her lack of a
         driver’s license.     Despite her recognition
         of these issues, the Respondent Mother
         continues to enable the Respondent Father’s
         behavior and does not protect the minor
         child.

    Also, on 1 November 2010, DSS obtained nonsecure custody of

Jack.   On   15   February   2011,    the   trial   court   entered   an

adjudication order adjudicating Jack neglected based upon the
                                              -4-
consent      of    respondents.          On   27     June    2011,    the       trial    court

entered a disposition order continuing the custody of Jack with

DSS and placing him with the Keating’s family.

       On 17 September 2011, respondent-mother gave birth to Jim.

On 21 December 2011, DSS filed a petition alleging that he was a

neglected and dependent juvenile.                      The petition was filed in

response to physical altercations between respondents, as well

as   respondent-father’s           continued         substance       abuse;      this     same

date,       DSS took nonsecure custody of Jim.                   Jim was also placed

with the Keatings.          On 28 February 2012, the trial court entered

an order adjudicating Jim neglected.                        On 16 August 2012, the

trial court entered a disposition order retaining custody with

DSS.

       On    1    July    2013,    the    trial      court    entered       a    permanency

planning         review    order    ordering         legal    guardianship          of     the

children be with the Keatings.                      On 8 August 2013, respondents

filed a “MOTION FOR ADDITIONAL FINDINGS & NEW TRIAL[.]”                                  On 16

September 2013, the trial court entered an order denying the

respondents’ motion.            Respondents appeal.

                          II.   Guardianship Verification

       Respondent-father contends that

                 the trial court erred when it failed to
                 follow the statutory mandate of N.C.G.S. §
                               -5-
         7B-907(f)   and   N.C.G.S.  §   7B-600(c)  by
         failing to verify at the time guardians were
         appointed that they understood the legal
         significance    of   guardianship   and   had
         sufficient financial resources to provide
         adequate care for respondent father’s minor
         child.

(Original in all caps.)   Respondent-father concedes,

              The statutes do not specify the manner
         or extent of the inquiry the trial court
         must make to verify that the guardians
         understand the legal significance of the
         appointment and that they have adequate
         resources to care appropriately for the
         juvenile.
              This court has held that the trial
         court is not required to make any specific
         findings in order to make the verification.
         . . . In an unpublished opinion, one panel
         of this Court has held that the trial court
         is not required to conduct an inquiry of the
         proposed guardian at the hearing during
         which guardianship is awarded[,]

but ultimately argues without legal authority that

         [o]ur statutes place the burden on the trial
         court of verifying that the guardians fully
         understand the legal significance of the
         responsibility they are undertaking, and
         have adequate resources to appropriately
         provide for the child. The relevant time to
         make this determination is at or near the
         time when a guardian is appointed.       Here,
         the trial court relied upon a determination
         made a year earlier that the proposed
         guardians had adequate resources to provide
         appropriate    care    for    the    children.
         Obviously    financial    circumstances    can
         undergo radical changes over the course of a
         year. A statement by the social worker that
         she did not know of any changes is not the
                                  -6-
          same as testimony that an inquiry was
          actually made into the current financial
          status of the proposed guardians.

Respondent-mother    makes   substantially     the   same   argument

contending that any verification previously done by the trial

court was “stale.”

     North Carolina General Statute § 7B-600(c) states that

          (i)f   the  court  appoints  an  individual
          guardian of the person pursuant to this
          section, the court shall verify that the
          person being appointed as guardian of the
          juvenile understands the legal significance
          of the appointment and will have adequate
          resources to care appropriately for the
          juvenile.

N.C. Gen. Stat. § 7B-600(c) (2011).          North Carolina General

Statute § 7B-907(f) states that

          [i]f the court determines that the juvenile
          shall be placed in the custody of an
          individual   other   than   the parents   or
          appoints an individual guardian of the
          person pursuant to G.S. 7B-600, the court
          shall verify that the person receiving
          custody or being appointed as guardian of
          the    juvenile    understands  the    legal
          significance of the placement or appointment
          and will have adequate resources to care
          appropriately for the juvenile.

N.C. Gen. Stat. § 7B-907(f) (2011).3

3
  North Carolina General Statute § 7B-907 was “[r]epealed by
Session Laws 2013-129, s. 25, effective October 1, 2013, and
applicable to actions filed or pending on or after that date.”
N.C. Gen. Stat. § 7B-907 (2013).   Because the applicable order
here was entered on 1 July 2013, North Carolina General Statute
                               -7-


    This Court is not required to “make any specific findings

in order to make the verification” and may use prior evidence

such as a DSS “home study” in complying with the requirements

for verification.   In re J.E., 182 N.C. App. 612, 616-17, 643

S.E.2d 70, 73, disc. review denied, 361 N.C. 427, 648 S.E.2d 504

(2007).

The trial court had previously found in an August 2012 order

entered after a May 2012 hearing:

          30.   That Ms. [Keatings] is a teacher’s
                assistant.     Mr. [Keatings] runs a
                construction business and just opened a
                tire shop.

          31.   That the Court has verified that . . .
                [the Keatings] understand the legal
                significance of the appointment of
                guardianship    and    have    adequate
                resources to care appropriately for the
                minor child and have provided for the
                minor child and his brother, Jack,
                since   coming   into   care,   without
                assistance until March of 2012, when
                they became licensed foster parents.
                They have received WIC and Medicaid and
                the parents have provided a bag of
                diapers, several sets of clothes, some
                juice and milk.   The [Keatings] intend
                to add a room to their home with
                payments they will receive.   They have
                been able to adequately raise their own
                two children, an 18-year-old son and
                11-year-old daughter.



§ 7B-907(f) still applies.
                                  -8-
    Then, in May of 2013, at the permanency planning review

hearing, Ms. Melissa Price, a DSS social worker testified:

               Q.    Now, I know that we’ve had the
         [Keatings] here previously and completed the
         inquiry regarding guardianship on previous
         occasions,     that    guardianship  has   been
         recommended as a plan. Have you spoken with
         the [Keatings] leading up to today’s court
         date     to    make    them   aware   of   your
         recommendation and to talk to them again
         about     their    amenability    to  take   on
         guardianship of these two boys?

              A.   Yes, I have. The [Keatings] are in
         constant contact with me about the children,
         about how they are doing, about their desire
         for guardianship, yes.

              Q.   Okay. And did you talk to them
         about whether anything had changed with
         regard   to   their  situation  and their
         willingness   to  be  guardians for these
         children?

              A.   Nothing has changed, they are --
         they are still very willing.

              Q.   Okay. And to your knowledge, has
         anything   changed  with   regard  to  their
         situation that would affect their ability to
         provide for these children’s needs –-

              A.    Not at all, no.

              Q.    -- in the guardian role?

              A.    Not at all.

In the permanency planning review order based upon the May 2013

hearing, the trial court found:
                                          -9-
            23.   That guardianship with the              [Keatings]
                  should be established today.

            24.   That the Court made a guardianship
                  inquiry of the [Keatings] on May 23,
                  2012 per North Carolina General Statute
                  7B-600    and    verified    that   they
                  understood     the     appointment    of
                  guardianship, have adequate resources
                  to provide for the minor children and
                  have   a   consistent   willingness  and
                  ability to serve in that role.

We therefore conclude that the trial court complied with the

requirements of North Carolina General Statutes §§ 7B–600(c) and

7B–907(f).     See N.C. Gen. Stat. §§ 7B-600(c), - 907(f).                    This

argument is overruled.

                                 III. Guardian Ad Litem

    On 3 November 2010, the trial court ordered respondent-

mother be appointed a guardian ad litem (“GAL”) “in response to

the request made by . . . Respondent Parent’s attorney[.]”                    On 1

February     2012,   the     trial    court     entered    an   order     stating

respondent-mother’s GAL was relieved because respondent mother’s

attorney “believes a GAL for her is not needed.”                     Respondent-

mother     challenges      the    trial    court’s   release    of      her   GAL.

Respondent-mother frames her argument as one judge “overruling”

another in the release of her GAL and argues that a “substantial

change of circumstances” is required in order for her GAL to be
                                      -10-
released, but such arguments are not persuasive in light of the

applicable law.

      Pursuant to North Carolina General Statute § 7B-602(c),

                  On motion of any party or on the
             court’s own motion, the court may appoint a
             guardian ad litem for a parent in accordance
             with G.S. 1A–1, Rule 17, if the court
             determines that there is a reasonable basis
             to believe that the parent is incompetent or
             has    diminished   capacity    and   cannot
             adequately act in his or her own interest.
             The parent’s counsel shall not be appointed
             to serve as the guardian ad litem.

N.C. Gen. Stat. § 7B–602(c) (2011).4                 “Because N.C.G.S. § 7B-

602(c) employs the term may, a trial court’s action pursuant to

this statute is discretionary, and our review is limited to a

determination of whether the trial court abused its discretion.

A   trial    court   abuses    its    discretion      when       its    decision     is

manifestly unsupported by reason.”            In re M.H.B., 192 N.C. App.

258, 261, 664 S.E.2d 583, 585 (2008) (citations and quotation

marks   omitted).      In     considering     another    statute,         in   In    re

P.D.R.,     this   Court   stated    that    “throughout         the    neglect     and

dependency     and    termination      proceedings”          a    GAL    previously

appointed     must    remain    “as    long     as     the       conditions       that



4
  “Session Laws 2013-129, s. 41, made the amendment to this
section by Session Laws 2013-129, s. 17, applicable to actions
filed or pending on or after October 1, 2013[,]” therefore, the
amendment is not applicable to this case.
                                         -11-
necessitated the appointment of a GAL still exist[.]”                        ___ N.C.

App. ___, ___, 737 S.E.2d 152, 159 (2012).

      After reviewing the record, we are satisfied that the trial

court     did    not   abuse    its    discretion      in   releasing     respondent-

mother’s        GAL.    The    trial    court    found      in    an   unchallenged   7

September 2011 order that “Respondent Mother made an appointment

for   a    psychological       evaluation       with   New       River.    New   River

conducted         an   intake     assessment        and      determined      that     a

psychological evaluation was not necessary, but that Respondent

Mother would benefit from individual counseling related to her

environment and educational deficiencies.”                         Furthermore, both

the appointment and the dismissal of a GAL were made at the

request of respondent-mother’s own attorney.                       This argument is

overruled.

                                       IV.   Conclusion

      For the foregoing reasons, we affirm.

      AFFIRMED.

      Judges CALABRIA and DAVIS concur.

      Report per Rule 30(e).